Citation Nr: 1308056	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  04-28 476	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a disorder due to tuberculosis exposure.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Counsel


REMAND

The Veteran served on active duty from May 1978 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. 

The Veteran previously testified at a Travel Board hearing in September 2005.  The Veterans Law Judge that conducted that hearing has since left the Board.  Pertinent regulations provide that a Veterans Law Judge that conducts a hearing in a case must participate in the decision, unless they are unavailable.  38 C.F.R. § 20.707 (2012).

The Veteran was notified that the Veterans Law Judge that conducted his previous hearing was no longer with the Board in June 2011.  He was given the opportunity to have a new hearing.  The Veteran responded that he desired a new Travel Board hearing in July 2011.

Accordingly, in August 2011, the Board remanded the Veteran's claims, instructing that he should be afforded another Travel Board hearing as he requested in July 2011.  

Subsequent to the August 2011 Board remand, RO employees have attempted to contact the Veteran on two occasions in order to schedule his for a Travel Board hearing.  Specifically, an unsuccessful telephonic attempt was made in December 2011.  Thereafter, a June 2012 VA Form 21-0820 (Report of General Information) reflects that, after a telephone call to the Veteran's home phone number went unanswered, an RO employee attempted contacting the Veteran at another phone number of record, and spoke to someone purporting to be the Veteran.  Although the RO employee conveyed that VA needed the Veteran's current address in order to schedule a Travel Board hearing, no response was noted.  

In light of above, it appears that the Veteran has relocated since VA's receipt of his July 2011 request for another Travel Board hearing.  Nonetheless, it is clear from the file that the Veteran has not participated in another Travel Board hearing, or the scheduling of such, as directed by the Board in August 2011.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

It is a well-settled principle that VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  One duty of a claimant is to advise VA of his or her current whereabouts.  Hyson v. Brown, 5 Vet. App. 262 (1993).  As stated in Hyson, there is no burden on the part of VA to turn up heaven and earth to find a claimant, and the duty to assist is satisfied when VA has investigated all possible and plausible addresses in an attempt to locate a claimant at potential known alternate addresses. 

Therefore, on remand, the RO should make continued efforts to locate the Veteran and schedule him for a Travel Board hearing as per his July 2011 statement.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should use all available resources to verify the Veteran's current address and contact information.  Any attempts to contact the Veteran or verify his address should be memorialized within the Veteran's VA claims file. 

2.  Thereafter, the Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge in accordance with standard practices for those on the hearing waiting list.  He should be notified of the date and time of this hearing and must be given an opportunity to prepare for such.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

